 

Exhibit 10.9

RINGCENTRAL, INC.

BONUS PLAN

1.Purposes of the Plan. This Bonus Plan (the “Plan”) is intended to increase
shareholder value and the success of the Company by motivating Employees to
(a) perform to the best of their abilities, and (b) achieve the Company’s
objectives.

2.Definitions.

(a)“Affiliate” means any corporation or other entity (including, but not limited
to, partnerships and joint ventures) controlled by the Company.

(b)“Actual Award” means as to any Performance Period, the actual award (if any)
payable to a Participant for the Performance Period, subject to the Committee’s
authority under Section 3(d) to modify the award.

(c)“Board” means the Board of Directors of the Company.  

(d)“Bonus Pool” means the pool of funds available for distribution to
Participants.  Subject to the terms of the Plan, the Committee establishes the
Bonus Pool for each Performance Period.

(e)“Code” means the Internal Revenue Code of 1986, as amended.  Reference to a
specific section of the Code or regulation thereunder will include such section
or regulation, any valid regulation promulgated thereunder, and any comparable
provision of any future legislation or regulation amending, supplementing or
superseding such section or regulation.

(f)“Committee” means the committee appointed by the Board (pursuant to
Section 5) to administer the Plan.  Unless and until the Board otherwise
determines, the Board’s Compensation Committee will administer the Plan.  

(g)“Company” means RingCentral, Inc., or any successor thereto.

(h)“Disability” means a permanent and total disability determined in accordance
with uniform and nondiscriminatory standards adopted by the Committee from time
to time.

(i)“Employee” means any executive or key employee of the Company or of an
Affiliate, whether such individual is so employed at the time the Plan is
adopted or becomes so employed subsequent to the adoption of the Plan.

(j)“Participant” means as to any Performance Period, an Employee who has been
selected by the Committee for participation in the Plan for that Performance
Period.

(k)“Performance Period” means the period of time for the measurement of the
performance criteria that must be met to receive an Actual Award, as determined
by the Committee in its sole discretion.  A Performance Period may be divided
into one or more shorter periods if, for example, but not by way of limitation,
the Committee desires to measure some performance criteria over 12 months and
other criteria over 3 months.

 

 

--------------------------------------------------------------------------------

 

(l)“Plan” means this Bonus Plan, as set forth in this instrument and as
hereafter amended from time to time.

(m)“Target Award” means the target award, at 100% performance achievement,
payable under the Plan to a Participant for the Performance Period, as
determined by the Committee in accordance with Section 3(b).

(n)“Termination of Service” means a cessation of the employee-employer
relationship between an Employee and the Company or an Affiliate for any reason,
including, but not by way of limitation, a termination by resignation,
discharge, death, Disability, retirement, or the disaffiliation of an Affiliate,
but excluding any such termination where there is a simultaneous reemployment by
the Company or an Affiliate.

3.Selection of Participants and Determination of Awards.

(a)Selection of Participants.  The Committee, in its sole discretion, will
select the Employees who will be Participants for any Performance
Period.  Participation in the Plan is in the sole discretion of the Committee,
on a Performance Period by Performance Period basis.  Accordingly, an Employee
who is a Participant for a given Performance Period in no way is guaranteed or
assured of being selected for participation in any subsequent Performance Period
or Periods.  

(b)Determination of Target Awards.  The Committee, in its sole discretion, will
establish a Target Award for each Participant, which generally will be a
percentage of a Participant’s average annual base salary for the Performance
Period.  

(c)Bonus Pool.  Each Performance Period, the Committee, in its sole discretion,
will establish a Bonus Pool.  Actual Awards will be paid from the Bonus Pool.  

(d)Discretion to Modify Awards.  Notwithstanding any contrary provision of the
Plan, the Committee may, in its sole discretion and at any time, (i) increase,
reduce or eliminate a Participant’s Actual Award, and/or (ii) increase, reduce
or eliminate the amount allocated to the Bonus Pool.  The Committee may
determine the amount of any increase or reduction on the basis of such factors
as it deems relevant, and will not be required to establish any allocation or
weighting with respect to the factors it considers.  

(e)Discretion to Determine Criteria.  Notwithstanding any contrary provision of
the Plan, the Committee will, in its sole discretion, determine the performance
goals applicable to any Target Award which requirement may include, without
limitation, (i) cash flow, (ii) cash position, (ii) earnings (which may include
earnings before interest and taxes, earnings before taxes and net earnings),
(iii) earnings per share, (iv) net income, (v) net profit, (vi) net sales, (vii)
operating cash flow, (xxiv) operating expenses, (xxv) operating income, (xxvi)
operating margin, (xxvii) overhead or other expense reduction, (xxviii) product
defect measures, (xxix) product release timelines, (xxx) productivity, (xxxi)
profit, (xxxii) return on assets, (xxxiii) return on capital, (xxxiv) return on
equity, (xxxv) return on investment, (xxxvi) return on sales, (xxxvii) revenue,
(xxxviii) revenue growth, (xxxix) sales results, (xl) sales growth, (xli) stock
price, (xlii) time to market, (xliii) total stockholder return, (xliv) working
capital, and individual objectives such as peer reviews or other subjective or
objective criteria.  As determined by the Committee, the performance goals may
be based on GAAP or Non-GAAP results and any actual results may be adjusted by
the Committee for one-time items or unbudgeted or unexpected items when
determining whether the performance goals have been met.  The goals may be on
the basis of any factors the Committee determines relevant, and may be on an
individual, divisional, business unit or Company-wide basis.  The performance
goals may differ from

-2-

--------------------------------------------------------------------------------

 

Participant to Participant and from award to award.  The Committee may, in its
discretion, determine to set forth the applicable performance goals in writing
from time-to-time, which writing shall be attached hereto as Appendix
A.  Failure to meet the goals will result in a failure to earn the Target Award,
except as provided in Section 3(d).  

4.Payment of Awards.

(a)Right to Receive Payment.  Each Actual Award will be paid solely from the
general assets of the Company.  Nothing in this Plan will be construed to create
a trust or to establish or evidence any Participant’s claim of any right other
than as an unsecured general creditor with respect to any payment to which he or
she may be entitled.  

(b)Timing of Payment.  Payment of each Actual Award shall be made as soon as
practicable as determined by the Committee after the end of the Performance
Period during which the Actual Award was earned, but in no event later than the
fifteenth day of the third month of the Fiscal Year following the date the
Participant’s Actual Award is no longer subject to a substantial risk of
forfeiture.  Unless otherwise determined by the Committee, a Participant must be
employed by the Company or any Affiliate on the last day of the Performance
Period to receive a payment under the Plan.

It is the intent that this Plan comply with the requirements of Code
Section 409A so that none of the payments to be provided hereunder will be
subject to the additional tax imposed under Code Section 409A, and any
ambiguities herein will be interpreted to so comply.

(c)Form of Payment.  Each Actual Award will be paid in cash (or its equivalent)
in a single lump sum.  

(d)Payment in the Event of Death or Disability.  If a Participant dies or
becomes Disabled prior to the payment of an Actual Award earned by him or her
prior to death or Disability for a prior Performance Period, the Actual Award
will be paid to his or her estate or to the Participant, as the case may be,
subject to the Committee’s discretion to reduce or eliminate any Actual Award
otherwise payable.

5.Plan Administration.

(a)Committee is the Administrator.  The Plan will be administered by the
Committee or, if no Committee has been appointed, the Plan shall be administered
by the Board.  The Committee will consist of not less than two (2) members of
the Board.  The members of the Committee will be appointed from time to time by,
and serve at the pleasure of, the Board.

(b)Committee Authority.  It will be the duty of the Committee to administer the
Plan in accordance with the Plan's provisions.  The Committee will have all
powers and discretion necessary or appropriate to administer the Plan and to
control its operation, including, but not limited to, the power to (i) determine
which Employees will be granted awards, (ii) prescribe the terms and conditions
of awards, (iii) interpret the Plan and the awards, (iv) adopt such procedures
and subplans as are necessary or appropriate to permit participation in the Plan
by Employees who are foreign nationals or employed outside of the United States,
(v) adopt rules for the administration, interpretation and application of the
Plan as are consistent therewith, and (vi) interpret, amend or revoke any such
rules.  

(c)Decisions Binding.  All determinations and decisions made by the Committee,
the Board, and any delegate of the Committee pursuant to the provisions of the
Plan will be final, conclusive, and binding on all persons, and will be given
the maximum deference permitted by law.  

-3-

--------------------------------------------------------------------------------

 

(d)Delegation by Committee.  The Committee, in its sole discretion and on such
terms and conditions as it may provide, may delegate all or part of its
authority and powers under the Plan to one or more directors and/or officers of
the Company.  

(e)Indemnification.  Each person who is or will have been a member of the
Committee will be indemnified and held harmless by the Company against and from
(i) any loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit, or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under the Plan or
any award, and (ii) from any and all amounts paid by him or her in settlement
thereof, with the Company’s approval, or paid by him or her in satisfaction of
any judgment in any such claim, action, suit, or proceeding against him or her,
provided he or she will give the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification will not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s Articles of Incorporation or Bylaws, by contract,
as a matter of law, or otherwise, or under any power that the Company may have
to indemnify them or hold them harmless.

6.General Provisions.

(a)Tax Withholding.  The Company will withhold all applicable taxes from any
Actual Award, including any federal, state and local taxes (including, but not
limited to, the Participant’s FICA and SDI obligations).  

(b)No Effect on Employment or Service.  Nothing in the Plan will interfere with
or limit in any way the right of the Company to terminate any Participant's
employment or service at any time, with or without cause.  For purposes of the
Plan, transfer of employment of a Participant between the Company and any one of
its Affiliates (or between Affiliates) will not be deemed a Termination of
Service.  Employment with the Company and its Affiliates is on an at-will basis
only.  The Company expressly reserves the right, which may be exercised at any
time and without regard to when during a Performance Period such exercise
occurs, to terminate any individual’s employment with or without cause, and to
treat him or her without regard to the effect that such treatment might have
upon him or her as a Participant.  

(c)Participation.  No Employee will have the right to be selected to receive an
award under this Plan, or, having been so selected, to be selected to receive a
future award.  

(d)Successors.  All obligations of the Company under the Plan, with respect to
awards granted hereunder, will be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.  

(e)Beneficiary Designations.  If permitted by the Committee, a Participant under
the Plan may name a beneficiary or beneficiaries to whom any vested but unpaid
award will be paid in the event of the Participant's death.  Each such
designation will revoke all prior designations by the Participant and will be
effective only if given in a form and manner acceptable to the Committee.  In
the absence of any such designation, any vested benefits remaining unpaid at the
Participant's death will be paid to the Participant's estate.  

(f)Nontransferability of Awards.  No award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, by the laws of

-4-

--------------------------------------------------------------------------------

 

descent and distribution, or to the limited extent provided in
Section 6(e).  All rights with respect to an award granted to a Participant will
be available during his or her lifetime only to the Participant.  

7.Amendment, Termination, and Duration.

(a)Amendment, Suspension, or Termination.  The Board, in its sole discretion,
may amend or terminate the Plan, or any part thereof, at any time and for any
reason. The amendment, suspension or termination of the Plan will not, without
the consent of the Participant, alter or impair any rights or obligations under
any Actual Award theretofore earned by such Participant.  No award may be
granted during any period of suspension or after termination of the Plan.  

(b)Duration of Plan.  The Plan will commence on the date specified herein, and
subject to Section 7(a) (regarding the Board's right to amend or terminate the
Plan), will remain in effect thereafter.

8.Legal Construction.  

(a)Gender and Number.  Except where otherwise indicated by the context, any
masculine term used herein also will include the feminine; the plural will
include the singular and the singular will include the plural.  

(b)Severability.  In the event any provision of the Plan will be held illegal or
invalid for any reason, the illegality or invalidity will not affect the
remaining parts of the Plan, and the Plan will be construed and enforced as if
the illegal or invalid provision had not been included.  

(c)Requirements of Law.  The granting of awards under the Plan will be subject
to all applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.  

(d)Governing Law.  The Plan and all awards will be construed in accordance with
and governed by the laws of the State of California, but without regard to its
conflict of law provisions.  

(e)Bonus Plan.  The Plan is intended to be a “bonus program” as defined under
U.S. Department of Labor regulation 2510.3-2(c) and will be construed and
administered in accordance with such intention.  

(f)Captions.  Captions are provided herein for convenience only, and will not
serve as a basis for interpretation or construction of the Plan.

-5-

--------------------------------------------------------------------------------

 

APPENDIX A-2016 Q1

To RingCentral, Inc. Executive Bonus Plan

2016 First Quarter Performance Goals

(Effective as of January 1, 2016)

1.

2016 Q1 Performance Period and Performance Goals.  For the first quarter of
calendar year 2016, there is one quarterly Performance Period, ending on March
31, 2016 (the “2016 Q1 Performance Period”).  For the 2016 Q1 Performance
Period, there are two equally weighted (50% each) performance goals (each, a
“2016 Q1 Performance Goal”): Revenue and Operating Margin (each as defined
below).   The chart below set forth the Revenue and Operating Margin Performance
Goals for the 2016 Q1 Performance Period.

 

2016 Q1 Performance Period

Revenue Performance Goal (in millions)

Operating Margin Performance Goal

Q1

$83.7

0.4%

 

“Revenue” means as to the 2016 Q1 Performance Period, the Company’s net revenues
generated from third parties, including both services revenues and product
revenues as defined in the Company’s Form 10-Q filed for the calendar quarter
ended March 31, 2016.  Net revenue is defined as gross sales less any pertinent
discounts, refunds or other contra-revenue amounts, as presented on the
Company’s press releases reporting its quarterly financial results.

“Operating Margin” means as to the 2016 Q1 Performance Period, the Company’s
non-GAAP operating income divided by its Revenue.  Non-GAAP operating income
means the Company’s Revenues less cost of revenues and operating expenses,
excluding the impact of stock-based compensation expense, amortization of
acquisition related intangibles, legal settlement related charges and as
adjusted for certain acquisitions, as presented on the Company’s press releases
reporting its quarterly financial results..

2.

Funding of 2016 Q1 Bonus Pool.  Subject to the terms of the Plan, including but
not limited to Section 3(d) of the Plan, following the end of the 2016 Q1
Performance Period, the Committee will determine the extent to which each of the
2016 Q1 Performance Goals are achieved in accordance with the following
guidelines.

 

(a)

If the Company achieves Revenue in the 2016 Q1 Performance Period that is lower
than the amount of Revenue expected by analyst consensus estimates after the
Company has released its guidance for such 2016 Q1 Performance Period (“Revenue
Floor”), the 2016 Q1 Bonus Pool related to the Revenue Performance Goal for such
2016 Q1 Performance Period will not fund.

 

(b)

If the Company achieves Operating Margin in the 2016 Q1 Performance Period that
is lower than the Operating Margin expected by analyst consensus estimates after
the Company has released its guidance for such 2016 Q1 Performance Period
(“Operating Margin Floor”), the 2016 Q1 Bonus Pool related to the Operating
Margin Performance Goal for such 2016 Q1 Performance Period will not fund.

-6-

--------------------------------------------------------------------------------

 

 

(c)

If the Company achieves Revenue that is at least equal to the Revenue Floor, the
2016 Q1 Bonus Pool related to the Revenue Performance goal for the 2016 Q1
Performance Period will fund as follows based on the achievement relative to the
applicable Performance Goal.  

Revenue:  For 100% of the Bonus Pool with respect to Revenue to fund, 100% to
102% of the Performance Goal for Revenue must be achieved.  For each 0.5% of
Revenue that is achieved above 102% of the Performance Goal for Revenue, the
Bonus Pool with respect to Revenue will be increased by 5%, and for each 0.5% of
Revenue that is achieved below 100% of the Performance Goal for Revenue, the
Bonus Pool with respect to Revenue will be reduced by 5%.

 

(d)

If the Company achieves Operating Margin that is at least equal to the Operating
Margin Floor, the 2016 Q1 Bonus Pool related to the Operating Margin Performance
goal for the 2016 Q1 Performance Period will fund as follows based on the
achievement relative to the applicable Performance Goal.  

Operating Margin: For 100% of the Bonus Pool with respect to Operating Margin to
fund, 100% of the Performance Goal for Operating Margin must be achieved.  For
each 0.5% of Operating Margin that is achieved above the Performance Goal for
Operating Margin, the Bonus Pool with respect to operating Margin will be
increased by 5% (up to a maximum of 120%), and for each 0.5% of Operating Margin
that is achieved below the Performance Goal for Operating Margin, the Bonus Pool
with respect to Operating Margin will be reduced by 5%.

The chart below illustrates examples of the funding multiple that will apply to
each Performance Goal.

 

Performance Goal Achievement Revenue

2016 Q1 Bonus Pool Funding Multiple for Revenue*

Performance Goal Achievement Operating Margin

2016 Q1 Bonus Pool Funding Multiple for Operating Margin*

97%

.70x

1.5% below Goal

.85x

97.5%

.75x

1.0% below Goal

.90x

98%

.80x

0.5% below Goal

.95x

98.5%

.85x

At Goal

1.00x

99%

.90x

0.5% above Goal

1.05x

99.5%

.95x

1.0% above Goal

1.10x

100% - 102%

1.00x

1.5% above Goal

1.15x

102.5%

1.05x

2.0% above Goal

1.20x

103%

1.10x

--

--

103.5%

1.15x

--

--

104%

1.20x

--

--

 

* “x” equals the target bonus amount at achievement of 100%-102% of the 2016 Q1
Performance Goal for Revenue, and equals the target bonus amount at achievement
of 100% of the 2016 Q1 Performance Goal for Operating Margin.  The lowest
Funding Multiple for Revenue set forth above assumes that the achievement of the
2016 Q1 Performance Goal for Revenue is equal to at least the Revenue Floor
required to fund the 2016 Q1 Bonus Plan.  The maximum Funding Multiple for
Operating Margin shall be 1.20x.  There is no maximum Funding Multiple for
Revenue.

-7-

--------------------------------------------------------------------------------

 

Illustration

For example, if the Company achieves its Revenue at 101% of the 2016 Q1
Performance Goal for Revenue and achieves its Operating Margin at 1.3% above the
2016 Q1 Performance Goal for Operating Margin, the 2016 Q1 Bonus Pool will fund
as to 106.5%, determined as follows:

 

-

50% on achievement of the Revenue 2016 Q1 Performance Goal (50% weighted target
* 1.00x)

 

-

56.5% on achievement of the Operating Margin 2016 Q1 Performance Goal (50%
weighted target * 1.13x)

 

3. Timing of Bonus Payments.  Quarterly bonuses earned under this 2016 Q1 Bonus
Plan shall be paid in the quarter following the quarter in which earned.  

-8-

--------------------------------------------------------------------------------

 

APPENDIX A-2016 Q2

To RingCentral, Inc. Executive Bonus Plan

2016 Second Quarter Performance Goals

(Effective as of April 1, 2016)

1. 2016 Q2 Performance Period and Performance Goals.  For the second quarter of
calendar year 2016, there is one quarterly Performance Period, ending on June
30, 2016 (the “2016 Q2 Performance Period”).  For the 2016 Q2 Performance
Period, there are two equally weighted (50% each) performance goals (each, a
“2016 Q2 Performance Goal”): Revenue and Operating Margin (each as defined
below).   The chart below set forth the Revenue and Operating Margin Performance
Goals for the 2016 Q2 Performance Period.

 

2016 Q2 Performance Period

Revenue Performance Goal (in millions)

Operating Margin Performance Goal

Q2

$87.2

0.9%

“Revenue” means as to the 2016 Q2 Performance Period, the Company’s net revenues
generated from third parties, including both services revenues and product
revenues as defined in the Company’s Form 10-Q filed for the calendar quarter
ended June 30, 2016.  Net revenue is defined as gross sales less any pertinent
discounts, refunds or other contra-revenue amounts, as presented on the
Company’s press releases reporting its quarterly financial results.

“Operating Margin” means as to the 2016 Q2 Performance Period, the Company’s
non-GAAP operating income divided by its Revenue.  Non-GAAP operating income
means the Company’s Revenues less cost of revenues and operating expenses,
excluding the impact of stock-based compensation expense, amortization of
acquisition related intangibles, legal settlement related charges and as
adjusted for certain acquisitions, as presented on the Company’s press releases
reporting its quarterly financial results..

2. Funding of 2016 Q2 Bonus Pool.  Subject to the terms of the Plan, including
but not limited to Section 3(d) of the Plan, following the end of the 2016 Q2
Performance Period, the Committee will determine the extent to which each of the
2016 Q2 Performance Goals are achieved in accordance with the following
guidelines.

 

(a)

If the Company achieves Revenue in the 2016 Q2 Performance Period that is lower
than the amount of Revenue expected by analyst consensus estimates after the
Company has released its guidance for such 2016 Q2 Performance Period (“Revenue
Floor”), the 2016 Q2 Bonus Pool related to the Revenue Performance Goal for such
2016 Q2 Performance Period will not fund.

 

(b)

If the Company achieves Operating Margin in the 2016 Q2 Performance Period that
is lower than the Operating Margin expected by analyst consensus estimates after
the Company has released its guidance for such 2016 Q2 Performance Period
(“Operating Margin Floor”), the 2016 Q2 Bonus Pool related to the Operating
Margin Performance Goal for such 2016 Q2 Performance Period will not fund.

-9-

--------------------------------------------------------------------------------

 

 

(c)

If the Company achieves Revenue that is at least equal to the Revenue Floor, the
2016 Q2 Bonus Pool related to the Revenue Performance goal for the 2016 Q2
Performance Period will fund as follows based on the achievement relative to the
applicable Performance Goal.  

Revenue:  For 100% of the Bonus Pool with respect to Revenue to fund, 100% to
102% of the Performance Goal for Revenue must be achieved.  For each 0.5% of
Revenue that is achieved above 102% of the Performance Goal for Revenue, the
Bonus Pool with respect to Revenue will be increased by 5%, and for each 0.5% of
Revenue that is achieved below 100% of the Performance Goal for Revenue, the
Bonus Pool with respect to Revenue will be reduced by 5%.

 

(d)

If the Company achieves Operating Margin that is at least equal to the Operating
Margin Floor, the 2016 Q2 Bonus Pool related to the Operating Margin Performance
goal for the 2016 Q2 Performance Period will fund as follows based on the
achievement relative to the applicable Performance Goal.  

Operating Margin: For 100% of the Bonus Pool with respect to Operating Margin to
fund, 100% of the Performance Goal for Operating Margin must be achieved.  For
each 0.5% of Operating Margin that is achieved above the Performance Goal for
Operating Margin, the Bonus Pool with respect to operating Margin will be
increased by 5% (up to a maximum of 120%), and for each 0.5% of Operating Margin
that is achieved below the Performance Goal for Operating Margin, the Bonus Pool
with respect to Operating Margin will be reduced by 5%.

The chart below illustrates examples of the funding multiple that will apply to
each Performance Goal.

 

Performance Goal Achievement Revenue

2016 Q2 Bonus Pool Funding Multiple for Revenue*

Performance Goal Achievement Operating Margin

2016 Q2 Bonus Pool Funding Multiple for Operating Margin*

97%

.70x

1.5% below Goal

.85x

97.5%

.75x

1.0% below Goal

.90x

98%

.80x

0.5% below Goal

.95x

98.5%

.85x

At Goal

1.00x

99%

.90x

0.5% above Goal

1.05x

99.5%

.95x

1.0% above Goal

1.10x

100% - 102%

1.00x

1.5% above Goal

1.15x

102.5%

1.05x

2.0% above Goal

1.20x

103%

1.10x

--

--

103.5%

1.15x

--

--

104%

1.20x

--

--

* “x” equals the target bonus amount at achievement of 100%-102% of the 2016 Q2
Performance Goal for Revenue, and equals the target bonus amount at achievement
of 100% of the 2016 Q2 Performance Goal for Operating Margin.  The lowest
Funding Multiple for Revenue set forth above assumes that the achievement of the
2016 Q2 Performance Goal for Revenue is equal to at least the

-10-

--------------------------------------------------------------------------------

 

Revenue Floor required to fund the 2016 Q2 Bonus Plan.  The maximum Funding
Multiple for Operating Margin shall be 1.20x.  There is no maximum Funding
Multiple for Revenue.

Illustration

For example, if the Company achieves its Revenue at 101% of the 2016 Q2
Performance Goal for Revenue and achieves its Operating Margin at 1.3% above the
2016 Q2 Performance Goal for Operating Margin, the 2016 Q2 Bonus Pool will fund
as to 106.5%, determined as follows:

-50% on achievement of the Revenue 2016 Q2 Performance Goal (50% weighted target
* 1.00x)

-56.5% on achievement of the Operating Margin 2016 Q2 Performance Goal (50%
weighted target * 1.13x)

3. Timing of Bonus Payments.  Quarterly bonuses earned under this 2016 Q2 Bonus
Plan shall be paid in the quarter following the quarter in which earned.  

-11-

--------------------------------------------------------------------------------

 

APPENDIX A-2016 Q3

To RingCentral, Inc. Executive Bonus Plan

2016 Third Quarter Performance Goals

(Effective as of July 1, 2016)

1. 2016 Q3 Performance Period and Performance Goals.  For the third quarter of
calendar year 2016, there is one quarterly Performance Period, ending on
September 30, 2016 (the “2016 Q3 Performance Period”).  For the 2016 Q3
Performance Period, there are two equally weighted (50% each) performance goals
(each, a “2016 Q3 Performance Goal”): Revenue and Operating Margin (each as
defined below).   The chart below set forth the Revenue and Operating Margin
Performance Goals for the 2016 Q3 Performance Period.

 

2016 Q3 Performance Period

Revenue Performance Goal (in millions)

Operating Margin Performance Goal

Q3

$93.4

1.7%

“Revenue” means as to the 2016 Q3 Performance Period, the Company’s net revenues
generated from third parties, including both services revenues and product
revenues as defined in the Company’s Form 10-Q filed for the calendar quarter
ended September 30, 2016, as adjusted on a pro forma basis to reflect the
exclusion of the Company’s carrier partners’ phone sales from the agency
model.  Net revenue is defined as gross sales less any pertinent discounts,
refunds or other contra-revenue amounts, as presented on the Company’s press
releases reporting its quarterly financial results.

“Operating Margin” means as to the 2016 Q3 Performance Period, the Company’s
non-GAAP operating income divided by its Revenue.  Non-GAAP operating income
means the Company’s Revenues less cost of revenues and operating expenses,
excluding the impact of stock-based compensation expense, amortization of
acquisition related intangibles, legal settlement related charges and as
adjusted for certain acquisitions, as presented on the Company’s press releases
reporting its quarterly financial results..

2. Funding of 2016 Q3 Bonus Pool.  Subject to the terms of the Plan, including
but not limited to Section 3(d) of the Plan, following the end of the 2016 Q3
Performance Period, the Committee will determine the extent to which each of the
2016 Q3 Performance Goals are achieved in accordance with the following
guidelines.

 

(a)

If the Company achieves Revenue in the 2016 Q3 Performance Period that is lower
than the amount of Revenue expected by analyst consensus estimates after the
Company has released its guidance for such 2016 Q3 Performance Period (“Revenue
Floor”), the 2016 Q3 Bonus Pool related to the Revenue Performance Goal for such
2016 Q3 Performance Period will not fund.

 

(b)

If the Company achieves Operating Margin in the 2016 Q3 Performance Period that
is lower than the Operating Margin expected by analyst consensus estimates after
the Company has released its guidance for such 2016 Q3 Performance Period
(“Operating Margin Floor”), the 2016 Q3 Bonus Pool related to the Operating
Margin Performance Goal for such 2016 Q3 Performance Period will not fund.

-12-

--------------------------------------------------------------------------------

 

 

(c)

If the Company achieves Revenue that is at least equal to the Revenue Floor, the
2016 Q3 Bonus Pool related to the Revenue Performance goal for the 2016 Q3
Performance Period will fund as follows based on the achievement relative to the
applicable Performance Goal.  

Revenue:  For 100% of the Bonus Pool with respect to Revenue to fund, 100% to
102% of the Performance Goal for Revenue must be achieved.  For each 0.5% of
Revenue that is achieved above 102% of the Performance Goal for Revenue, the
Bonus Pool with respect to Revenue will be increased by 5%, and for each 0.5% of
Revenue that is achieved below 100% of the Performance Goal for Revenue, the
Bonus Pool with respect to Revenue will be reduced by 5%.

 

(d)

If the Company achieves Operating Margin that is at least equal to the Operating
Margin Floor, the 2016 Q3 Bonus Pool related to the Operating Margin Performance
goal for the 2016 Q3 Performance Period will fund as follows based on the
achievement relative to the applicable Performance Goal.  

Operating Margin: For 100% of the Bonus Pool with respect to Operating Margin to
fund, 100% of the Performance Goal for Operating Margin must be achieved.  For
each 0.5% of Operating Margin that is achieved above the Performance Goal for
Operating Margin, the Bonus Pool with respect to operating Margin will be
increased by 5% (up to a maximum of 120%), and for each 0.5% of Operating Margin
that is achieved below the Performance Goal for Operating Margin, the Bonus Pool
with respect to Operating Margin will be reduced by 5%.

The chart below illustrates examples of the funding multiple that will apply to
each Performance Goal.

 

Performance Goal Achievement Revenue

2016 Q3 Bonus Pool Funding Multiple for Revenue*

Performance Goal Achievement Operating Margin

2016 Q3 Bonus Pool Funding Multiple for Operating Margin*

97%

.70x

1.5% below Goal

.85x

97.5%

.75x

1.0% below Goal

.90x

98%

.80x

0.5% below Goal

.95x

98.5%

.85x

At Goal

1.00x

99%

.90x

0.5% above Goal

1.05x

99.5%

.95x

1.0% above Goal

1.10x

100% - 102%

1.00x

1.5% above Goal

1.15x

102.5%

1.05x

2.0% above Goal

1.20x

103%

1.10x

--

--

103.5%

1.15x

--

--

104%

1.20x

--

--

* “x” equals the target bonus amount at achievement of 100%-102% of the 2016 Q3
Performance Goal for Revenue, and equals the target bonus amount at achievement
of 100% of the 2016 Q3 Performance Goal for Operating Margin.  The lowest
Funding Multiple for Revenue set forth above assumes that the achievement of the
2016 Q3 Performance Goal for Revenue is equal to at least the

-13-

--------------------------------------------------------------------------------

 

Revenue Floor required to fund the 2016 Q3 Bonus Plan.  The maximum Funding
Multiple for Operating Margin shall be 1.20x.  There is no maximum Funding
Multiple for Revenue.

Illustration

For example, if the Company achieves its Revenue at 101% of the 2016 Q3
Performance Goal for Revenue and achieves its Operating Margin at 1.3% above the
2016 Q3 Performance Goal for Operating Margin, the 2016 Q3 Bonus Pool will fund
as to 106.5%, determined as follows:

-50% on achievement of the Revenue 2016 Q3 Performance Goal (50% weighted target
* 1.00x)

-56.5% on achievement of the Operating Margin 2016 Q3 Performance Goal (50%
weighted target * 1.13x)

3. Timing of Bonus Payments.  Quarterly bonuses earned under this 2016 Q3 Bonus
Plan shall be paid in the quarter following the quarter in which earned.  

 

-14-

--------------------------------------------------------------------------------

 

APPENDIX A-2016 Q4

To RingCentral, Inc. Executive Bonus Plan

2016 Fourth Quarter Performance Goals

(Effective as of October 1, 2016)

1. 2016 Q4 Performance Period and Performance Goals.  For the fourth quarter of
calendar year 2016, there is one quarterly Performance Period, ending on
December 31, 2016 (the “2016 Q4 Performance Period”).  For the 2016 Q4
Performance Period, there are two equally weighted (50% each) performance goals
(each, a “2016 Q4 Performance Goal”): Revenue and Operating Margin (each as
defined below).   The chart below set forth the Revenue and Operating Margin
Performance Goals for the 2016 Q4 Performance Period.

 

2016 Q4 Performance Period

Revenue Performance Goal (in millions)

Operating Margin Performance Goal

Q4

$100.7

2.6%

“Revenue” means as to the 2016 Q4 Performance Period, the Company’s net revenues
generated from third parties, including both services revenues and product
revenues as defined in the Company’s Form 10-K filed for the calendar year ended
December 31, 2016, as adjusted on a pro forma basis to reflect the exclusion of
the Company’s carrier partners’ phone sales from the agency model.  Net revenue
is defined as gross sales less any pertinent discounts, refunds or other
contra-revenue amounts, as presented on the Company’s press releases reporting
its quarterly financial results.

“Operating Margin” means as to the 2016 Q4 Performance Period, the Company’s
non-GAAP operating income divided by its Revenue.  Non-GAAP operating income
means the Company’s Revenues less cost of revenues and operating expenses,
excluding the impact of stock-based compensation expense, amortization of
acquisition related intangibles, legal settlement related charges and as
adjusted for certain acquisitions, as presented on the Company’s press releases
reporting its quarterly financial results..

2. Funding of 2016 Q4 Bonus Pool.  Subject to the terms of the Plan, including
but not limited to Section 3(d) of the Plan, following the end of the 2016 Q4
Performance Period, the Committee will determine the extent to which each of the
2016 Q4 Performance Goals are achieved in accordance with the following
guidelines.

 

(a)

If the Company achieves Revenue in the 2016 Q4 Performance Period that is lower
than the amount of Revenue expected by analyst consensus estimates after the
Company has released its guidance for such 2016 Q4 Performance Period (“Revenue
Floor”), the 2016 Q4 Bonus Pool related to the Revenue Performance Goal for such
2016 Q4 Performance Period will not fund.

 

(b)

If the Company achieves Operating Margin in the 2016 Q4 Performance Period that
is lower than the   Operating Margin expected by analyst consensus estimates
after the Company has released its guidance for such 2016 Q4 Performance Period
(“Operating Margin Floor”), the 2016 Q4 Bonus Pool related to the Operating
Margin Performance Goal for such 2016 Q4 Performance Period will not fund.

-15-

--------------------------------------------------------------------------------

 

 

(c)

If the Company achieves Revenue that is at least equal to the Revenue Floor, the
2016 Q4 Bonus Pool related to the Revenue Performance goal for the 2016 Q4
Performance Period will fund as follows based on the achievement relative to the
applicable Performance Goal.  

Revenue: For 100% of the Bonus Pool with respect to Revenue to fund, 100% to
102% of the Performance Goal for Revenue must be achieved.  For each 0.5% of
Revenue that is achieved above 102% of the Performance Goal for Revenue, the
Bonus Pool with respect to Revenue will be increased by 5%, and for each 0.5% of
Revenue that is achieved below 100% of the Performance Goal for Revenue, the
Bonus Pool with respect to Revenue will be reduced by 5%.

 

(d)

If the Company achieves Operating Margin that is at least equal to the Operating
Margin Floor, the 2016 Q4 Bonus Pool related to the Operating Margin Performance
goal for the 2016 Q4 Performance Period will fund as follows based on the
achievement relative to the applicable Performance Goal.  

Operating Margin: For 100% of the Bonus Pool with respect to Operating Margin to
fund, 100% of the Performance Goal for Operating Margin must be achieved.  For
each 0.5% of Operating Margin that is achieved above the Performance Goal for
Operating Margin, the Bonus Pool with respect to operating Margin will be
increased by 5% (up to a maximum of 120%), and for each 0.5% of Operating Margin
that is achieved below the Performance Goal for Operating Margin, the Bonus Pool
with respect to Operating Margin will be reduced by 5%.

The chart below illustrates examples of the funding multiple that will apply to
each Performance Goal.

 

Performance Goal Achievement Revenue

2016 Q4 Bonus Pool Funding Multiple for Revenue*

Performance Goal Achievement Operating Margin

2016 Q4 Bonus Pool Funding Multiple for Operating Margin*

97%

.70x

1.5% below Goal

.85x

97.5%

.75x

1.0% below Goal

.90x

98%

.80x

0.5% below Goal

.95x

98.5%

.85x

At Goal

1.00x

99%

.90x

0.5% above Goal

1.05x

99.5%

.95x

1.0% above Goal

1.10x

100% - 102%

1.00x

1.5% above Goal

1.15x

102.5%

1.05x

2.0% above Goal

1.20x

103%

1.10x

--

--

103.5%

1.15x

--

--

104%

1.20x

--

--

* “x” equals the target bonus amount at achievement of 100%-102% of the 2016 Q4
Performance Goal for Revenue, and equals the target bonus amount at achievement
of 100% of the 2016 Q4 Performance Goal for Operating Margin.  The lowest
Funding Multiple for Revenue set forth above assumes that the achievement of the
2016 Q4 Performance Goal for Revenue is equal to at least the Revenue Floor
required to fund the 2016 Q4 Bonus Plan.  The maximum Funding Multiple for
Operating Margin shall be 1.20x.  There is no maximum Funding Multiple for
Revenue.

-16-

--------------------------------------------------------------------------------

 

Illustration

For example, if the Company achieves its Revenue at 101% of the 2016 Q4
Performance Goal for Revenue and achieves its Operating Margin at 1.3% above the
2016 Q4 Performance Goal for Operating Margin, the 2016 Q4 Bonus Pool will fund
as to 106.5%, determined as follows:

 

-50% on achievement of the Revenue 2016 Q4 Performance Goal (50% weighted target
* 1.00x)

-56.5% on achievement of the Operating Margin 2016 Q4 Performance Goal (50%
weighted target * 1.13x)

3. Timing of Bonus Payments.  Quarterly bonuses earned under this 2016 Q4 Bonus
Plan shall be paid in the quarter following the quarter in which earned.  

-17-